DETAILED ACTION
This communication is responsive to the Amendment filed November 15, 2021.  Claims 1, 3-6, 9-13, 15, 16, 18, and 19 are currently pending.
The rejections of claims 1 and 3 under 35 USC 102 in view of Kaita et al. (US 2015/0368383) set forth in the Office Action dated August 16, 2021 are WITHDRAWN due to Applicant’s amendments.
The rejections of claims 1-20 under the nonstatutory double patenting analysis set forth in the August 16 Office Action are WITHDRAWN due to Applicant’s filing a responsive terminal disclaimer.
The rejections of claims 1, 3, 4, 6, 9-11, and 13 under 35 USC in view of Kodemura et al. (WO 2017/159534) set forth in the August 16 Office Action are MAINTAINED.  To ensure that Applicant’s amendments are completely addressed, the rejections are set forth in full below.
Claims 5 and 12 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.
Claims 15, 16, 18, and 19 are ALLOWED.
This action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534).
For convenience, the examiner will refer to the US version of Kodemura (US 2019/0031788).
Regarding claims 1, 3, 9, and 10, Kodemura teaches a dip molded article such as a condom comprising a cured latex composition comprising a polyisoprene produced via a Ziegler-Natta catalyzed polymerization.  (paras. [0014]-[0017], [0129].)  The preferred polyisoprene of Kodemura is Nipol IR 2200L.  (Ex. 1, para. [0168].)  Nipol IR 2200L is a low-Mooney viscosity version of Nipol IR 2200 (see NIPOL IR Product Sheet (2014)).  Nipol IR 2200 (and therefore Nipol IR 2200L) has a cis-1,4 isomer content of 98.9%, a trans-1,4 isomer content of 0.8%, and a 3,4 isomer content of 0.3%.  (See Table 1, Burfield et al., “Cold crystallization of natural rubber and its synthetic analogues,” Polymer, 1987, Vol. 28, pp. 907-910, p. 908.)  The trans-1,4 isomer and 3,4 isomer contents are within the claimed ranges.
Kodemura also teaches a pre-vulcanization process in which the latex is treated with sulfur-containing crosslinking agents and accelerators prior to dip molding (see paras. [0102]-[0116]), the subjected to a post-vulcanization process after dip molding in which the dip mold is heated to facilitate see paras. [0123]-[0124].)  Kodemura is silent as to the extent of intra- and inter-molecular bonding, but given that the latex is subjected to pre- and post-vulcanization processes, it is reasonable to infer that these bonds will be formed.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)
The difference between Kodemura and the present claims is that the preferred polyisoprene of Kodemura has a cis-1,4 isomer content of 98.9%, which is higher than the recited range of 95 to 97%.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 (I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium . "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.").)  Absent any showing of unexpected results or criticality, the difference between the cis-1,4 isomer content of Kodemura and the claimed ranges are negligible.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534) as applied to claims 1 and 10 above, and further in view of Nguyen et al. (US 2017/0172786).
Regarding claim 4, Kodemura teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)
The difference between Kodemura and claim 8 is that Kodemura does not disclose the thickness of the article.  However, Kodemura teaches that the article may be a condom.  (para. [0129].)  Condoms typically have a thickness of approximately 0.06 mm (see Nguyen, para. [0004]), which is within the recited range of claim 4.  It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 11, Kodemura teaches all of the limitations of claim 10.  (See paragraph 10 above, which is incorporated by reference herein.)
The difference between Kodemura and the present claims is that, although Kodemura teaches that the article may be a condom (see para. [0129]), Kodemura does not explicitly disclose the construction of the condom.
Nguyen teaches that a condom comprises an elastomeric layer in a generally tubular shape with an open end and a closed end.  (para. [0004].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fashioned the condom of Kodemura in the manner taught by Nguyen because such a construction provides physical barriers against transmission of bodily fluids and viruses.  (See Nguyen, para. [0004].)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534) as applied to claims 1 and 10 above, and further in view of Hirai et al. (US 3,971,746).
Regarding claims 6 and 13, Kodemura teaches all of the limitations of claims 1 and 10.  (See paragraph 10 above, which is incorporated by reference herein.)  
The difference between Kodemura and the present claims is that Kodemura does not disclose the particle size of the polyisoprene particles.  However, Hirai teaches that particle size of polyisoprene in latex displays excellent stability, and that at lower particle sizes (~ 0.2 microns) there is a greater gel content, thereby increasing stability.  (col. 7, lines 8-27.)  Thus, decreasing the particle size would increase the stability of the polyisoprene composition.  Thus, the polyisoprene particle size would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed particle sizes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the polyisoprene particle size of See MPEP 2144.05(b).)

Terminal Disclaimer
The terminal disclaimer filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,662,269 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Kodemura, discussed above) does not teach or fairly suggest a structure with the recited molecular weights.  Rather, the polyisoprene structures of Kodemura have molecular weights well above the recited amount.

Claims 15, 16, 18, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Kodemura, discussed above) does not teach or fairly suggest the post-vulcanization process recited in the present claims.  Rather, Kodemura teaches only a heat treatment to facilitate further crosslinking, rather than additional chemical treatment, and does not suggest otherwise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763